VAN GRAAFEILAND, Circuit Judge,
dissenting:
Liberia is a small country about the size of Ohio, located on the west coast of Africa. Its population of approximately 1.5 million people engages mostly in agricultural pursuits, and it has relatively little foreign trade. In 1976, Liberia’s imports amounted to approximately $400 million and its exports approximately $457 million.1 During that same year, however, the Liberian merchant fleet consisted of 2,666 ships totalling over 76 million gross registered tons, making it one of the largest single-flag fleets in the world.2 Liberia is a “flag of convenience” country, and, by 1976, fleets registered in the principal flag of convenience countries represented 27.6 percent of the total world fleet.3
Ships such as the Nordic Regent register in flag of convenience countries because those countries subject them to little or no control. Fees and taxes are low, labor regulations and safety standards are minimal, and ship movements are largely unhampered.4 One needs but little knowledge of American maritime law to appreciate the advantages that flag of convenience ships have over those in the heavily regulated merchant marine of the United States. See Hellenic Lines, Ltd. v. Rhoditis, 398 U.S. 306, 310, 90 S.Ct. 1731, 1734, 26 L.Ed.2d 252 (1970); Lauritzen v. Larsen, 345 U.S. 571, 587, 73 S.Ct. 921, 930, 97 L.Ed. 1254 (1953).
To those advantages, this Court now adds another. Henceforth, these somewhat ersatz foreign nationals 5 are to have the benefit of “liberal forum non conveniens rules” applied under “a more liberal dismissal standard” in accordance with “the modern liberal trend in forum non conveniens”, pursuant to which an American plaintiff can be ousted from his Country’s courts upon a simple balancing of conveniences as between the plaintiff and the defendant. Indeed, the defendants in the instant case have succeeded in having plaintiff’s Southern District suit dismissed on the ground that dismissal will satisfy the convenience of essential witnesses, despite the fact that the record does not disclose the name and address of a single such witness or the substance of his anticipated testimony. Of course, defendants’ failure to name their Trinidadian witnesses is not surprising considering that the Nordic Regent was manned by an Italian crew, its responsibility for the accident is clear, and plaintiff’s damages are concededly in excess of $570,-000, the top recovery permitted under Trinidad law. Dismissal of plaintiff’s complaint under such circumstances is an unjustifiably extreme application of even “the more liberal dismissal standard” that our brothers now espouse.
By not insisting upon the identification of defendants’ alleged witnesses and some indication of the testimony they are expected to give, our brothers have abandoned a well-established requirement of this Circuit and substituted a completely unacceptable standard in its place. Over a quarter of a *161century ago, Chief Judge Kaufman, then a district judge, said that “[t]he party seeking the transfer must clearly specify the key witnesses to be called and must make a general statement of what their testimony will cover.” Jenkins v. Wilson Freight Forwarding Co., 104 F.Supp. 422, 424 (S.D.N.Y. 1952). This has been the required practice in this Circuit up to the present day.
“When a party seeks the transfer on account of the convenience of witnesses under § 1494(a), he must clearly specify the key witnesses to be called and must make a general statement of what their testimony will cover.” Factors Etc., Inc. v. Pro Arts, Inc., 579 F.2d 215, 218 (2d Cir. 1978), cert. denied, 440 U.S. 908, 99 S.Ct. 1215, 59 L.Ed.2d 455 (1979).
Other courts of appeal are in accord. See Plum Tree, Inc. v. Stockment, 488 F.2d 754, 756-57 (3d Cir. 1973); Chicago, R.I. & P.R.R. v. Hugh Breeding, Inc., 232 F.2d 584, 588 (10th Cir. 1956), petition for cert. dismissed under Rule 60, 355 U.S. 880, 78 S.Ct. 138, 2 L.Ed.2d 107 (1957); Headrick v. Atchison, T. & S.F. Ry., 182 F.2d 305, 310-11 (10th Cir. 1950). Reputable form books have accepted this as the proper practice, see, e. g., 1 Nichols’ Cyclopedia of Federal Procedure Forms § 15.19 (2d ed. 1970), and numerous state courts concur, see, e. g., Hurlbut v. Whalen, 58 A.D.2d 311, 316, 396 N.Y.S.2d 518, motion for leave to appeal denied, 43 N.Y.2d 643, 401 N.Y.S.2d 1028, 372 N.E.2d 803 (1977); States Marine Lines v. Domingo, 269 A.2d 223, 226 (Del.1970). It is a salutary requirement designed to prevent injustice and facilitate appellate review. It should not now be discarded by this Court.
We do not dissent, however, solely because we find “The Tale of the Essential Witnesses” to be more fictional than factual. We are making law today for cases yet to come, and we are concerned about the casualness with which our brothers are prepared to oust American litigants from American forums. We disagree with our colleagues’ decision to weigh the criteria for deciding whether to send an American plaintiff to a foreign country on the same scale that would be used in deciding whether to send him to another state.
Justice Frankfurter once wisely observed that a court should not be ignorant as judges of what its members know as men. Watts v. Indiana, 338 U.S. 49, 52, 69 S.Ct. 1347, 1349, 93 L.Ed. 1801 (1949). As men, we know that we live in a troubled and turbulent world. As judges, we should view that world as it is, not as we would like it to be. “One World”, a world united in peace, with “liberty and justice for all”, has been the dream of men of good will for countless generations. However, instead of “One World”, our planet today is divided into at least three “Worlds”, and perhaps four or five.6 The economic demands of the poorer countries and their nationalistic treatment of foreign investments are evidence to some of a “fissuring of planetary policy that is both wide and deep”.7 “[B]arriers of enmity and fear” divide many of this planet’s inhabitants.8 Armed conflict, terrorism, and rebellion vie for international headlines. American citizens are held hostage in American embassies. Stable governments and independent judiciaries are hardly universal phenomena.
Despite all this, our brothers assure us that nations today “are growing more closely linked by bonds of commerce and culture” and dismiss as parochial the oft-expressed reluctance of this Court and others to deprive United States residents of the justice which they know will be fairly dispensed in their own courts.9 Our brothers *162apparently feel that the condition of the world has improved so much since 1966 that we need no longer distinguish Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 67 S.Ct. 839, 91 L.Ed. 1055 (1947), as we did in Thomson v. Palmieri, 355 F.2d 64, 65-66 (2nd Cir. 1966), where we said that, in Gulf Oil, “there was no question of seeking a forum in a foreign state.” The headlines in our daily newspapers leave us no choice but to disagree.10 Gulf Oil, which involved an action in the Southern District of New York by a Virginia resident against a Pennsylvania corporation, is as distinguishable in the instant case as it was in Thomson v. Palmieri.
On the other hand, in Koster v. Lumbermens Mutual Casualty Co., 330, U.S. 518, 524, 67 S.Ct. 828 (1947), the Court said that a plaintiff “should not be deprived of the presumed advantages of his home jurisdiction except upon a clear showing of facts which . . . establish such oppressiveness and vexation to a defendant as to be out of all proportion to plaintiff’s convenience, which may be shown to be slight or nonexistent . . . .” That is the rule appellant asks this Court to apply. Appellant says, as this Court has also said, that the application of the rule is most appropriate where the alternative to a plaintiff’s home jurisdiction is the court of a foreign state. See Olympic Corp. v. Societe Generale, 462 F.2d 376, 378 (2d Cir. 1972).
Appellant does not contend, as the majority seem to suggest, that American citizenship alone is a “barrier” to or “impenetrable shield” against dismissal on the ground of forum non conveniens. That is a man of straw argument. Appellant’s argument, as illustrated by the following quotation from its brief, simply adopts the law as it has been expressed on numerous occasions by this Court.
“As this court held in Leasco Data Processing Equipment Corp. v. Maxwell, 468 F.2d 1326, 1344 (2d Cir. 1972, Friendly, Feinberg and Davis, JJ.), even a balance of convenience in favor of trial abroad ‘is not enough to justify a district court in dismissing the complaint of an American citizen, much less to warrant an appellate court’s requiring it do so.’ quoting with approval the decision in Burt v. Isthmus Development Corp., 218 F.2d 353, 357 (5th Cir. 1955), cert. denied, 349 U.S. 922 [75 S.Ct. 661, 99 L.Ed. 1254] (1955) that ‘courts should require positive evidence of unusually extreme circumstances, and should be thoroughly convinced that material injustice is manifest before exercising any such discretion to deny a citizen access to the courts of this country.’ ” Appellants’ Supplemental En Banc Brief at 21-22.
It was the Supreme Court in Koster, supra, not appellant, that established “oppressiveness and vexation” as the standard for measuring whether a defendant’s inconvenience is sufficient to deprive the plaintiff of the right to litigate in his home forum. We followed this standard in Thomson v. Palmieri, supra, 355 F.2d at 66, where we said that “[t]he central question is one of convenience, and we should respect plaintiff’s choice of forum as long as no harassment is intended.” The Court of Appeals for the District of Columbia Circuit has done the same. See Founding Church of Scientology v. Verlag, 175 U.S.App.D.C. 402, 409, 536 F.2d 429, 436 (D.C. Cir. 1976); Altman v. Central of Ga. Ry., 124 U.S.App.D.C. 155, *163157, 363 F.2d 284, 286 (D.C. Cir.), cert. denied, 385 U.S. 920, 87 S.Ct. 231, 17 L.Ed.2d 144 (1966). So also have the Third Circuit, see Hoffman v. Goberman, 420 F.2d 423, 426-27 (3d Cir. 1970), and the Fifth Circuit, see Burt v. Isthmus Development Co., 218 F.2d 353, 357-58 (5th Cir.), cert. denied, 349 U.S. 922, 75 S.Ct. 661, 99 L.Ed. 1254 (1955). Among the district court cases in accord are Top Form Milis, Inc. v. Sociedad Nationale Industria Applicazioni Viscosa, 428 F.Supp. 1237, 1253 (S.D.N.Y.1977); Detrick v. Baltimore & O.R.R., 330 F.Supp. 257, 259 (E.D. Pa.1971); McCarthy v. Canadian Nat’l Rys., 322 F.Supp. 1197, 1198-99 (D.Mass.1971); Fiorenza v. United States Steel Inti, Ltd., 311 F.Supp. 117, 121 (S.D.N.Y.1969).
The district court in the instant case, however, was content to rest its decision upon a balancing of conveniences, finding that defendant’s inconvenience substantially outweighed plaintiff’s and that the litigation “can be conducted most effectively and inexpensively in Trinidad.”11 We would reverse, because we think it better to adhere to the traditional rule that simply balancing conveniences is not enough, when the result is to oust an American plaintiff from his Country’s courts. We would continue to hold that, unless the inconvenience to the defendant is so great as to constitute vexation and harassment and result in manifest injustice, plaintiff’s choice of a domestic forum should not be disturbed.
We disagree with the majority’s contention that this Country’s Treaties of Friendship, Commerce and Navigation compel a different result. These treaties provide in general for free “access” to United States courts, and the term “access” is usually defined to comprehend, among other things, access to legal aid and exemption from providing security for costs. See, e. g., Treaty of Friendship, Commerce and Navigation, Oct. 1, 1951, United States-Denmark, [1961] 12 U.S.T. 908, 937, T.I.A.S. No. 4797; Treaty of Friendship, Commerce and Navigation, Aug. 3-Dec. 26, 1951, United States-Greece, [1954] 5 U.S.T. 1829, 1911, T.I.A.S. No. 3057. Article XVII of the Treaty of Friendship, Commerce and Navigation between the United States and Liberia, entered into force on November 21, 1939, provides that Liberian corporations and associations “shall enjoy free access to the courts of law and equity, on conforming to the laws regulating the matter, as well for the prosecution as for the defense of rights in all the degrees of jurisdiction established by law.” See 54 Stat. 1739, 1746, T.S. No. 956.
No treaty requires that foreign nationals receive more favorable treatment in our courts than would an American litigant. See Note, The Convenient Forum Abroad, 20 Stan.L.Rev. 57, 65 (1967). If defendants were compelled to continue this litigation in the United States, they could hardly contend that their treatment was less favorable than that which would be accorded an American defendant or that they had lesser access to United States courts.
It is regrettable that our brothers refuse to give any extra consideration to an American plaintiff’s choice of his home forum because they fear that Treaties of Friendship, Commerce and Navigation would require that similar consideration be given to a foreign plaintiff’s choice of the same forum. It is a strange doctrine indeed that would deprive a citizen of legal rights because, otherwise, the same rights might have to be given to an alien.
In any event, there is no reason for the majority to fear that a rule contrary to the one they have adopted would require this *164Court to treat foreign plaintiffs as if they were residents of the Second Circuit. For venue purposes, residents of other states who bring suit in the Southern District of New York are not treated as if they were residents of New York. See, e. g., Haase v. Mallenkrodt, Inc., 415 F.Supp. 889, 890-91 (S.D.N.Y.1976); Pesin v. Goldman, Sachs & Co., 397 F.Supp. 392, 394 (S.D.N.Y.1975). Treaties of Friendship, Commerce and Navigation do not require that foreign nationals be given greater access to New York courts than would be given to Texans or Californians. Those treaties are not violated, therefore, when the door of access that “revolves” for Liberians, “revolves” as well for Americans. In short, the grant of access has not eliminated the laws and doctrines of venue.12
In this age of jet transportation, where, as here, two reasonably affluent corporations are engaged in financially significant litigation, the convenience of a few witnesses should be a minor consideration. “[Tjhe deposing of witnesses abroad or bringing them to the United states is a relatively simple and inexpensive matter in a suit of this size.” Fitzgerald v. Texaco, Inc., 521 F.2d 448, 456 (2d Cir. 1975) (Oakes, J., dissenting), cert. denied, 423 U.S. 1052, 96 S.Ct. 781, 46 S.Ed.2d 641 (1976); see Note, The Application of Forum Non Conveniens in Maritime Personal Injury Actions Brought by Foreign Seamen in Federal Courts, 1 Hastings Int’l & Comp.L.Rev. 77, 97-99 (1978). The doctrine of forum non conveniens “was designed as an ‘instrument of justice,’ ” Williams v. Green Bay & W.R.R., 326 U.S. 549, 554, 66 S.Ct. 284, 287, 90 L.Ed. 31 (1946) (quoting Rogers v. Guaranty Trust Co., 288 U.S. 123, 151, 53 S.Ct. 295, 305, 77 L.Ed. 652 (1933) (Cardozo, J., dissenting)), and courts should be concerned more with whether justice will be served by a change of venue than with whether one party or the other will save a few dollars in the preparation of his proof.13
Our review of the instant case has left us with an abiding concern that justice will be ill-served if this litigation is removed to Trinidad. Justice will continue to be ill-served if this Court, adopting a “they knew what they were getting into” approach, persists in ousting American litigants from American forums under the “liberal forum non conveniens rules” to which our brothers now express adherence.

. Statesman’s Year-Book 785 (1978).


. id. at 786.


. Osieke, Flags of Convenience Vessels: Recent Developments, 73 Am.J.Int’l L. 604, 608 n. 14 (1979).


. Id. at 604, 615.


. In Jones Act cases, this Court “[looks] through the facade of foreign registration” to the actual ownership behind it. Bartholomew v. Universe Tank Ships, Inc., 263 F.2d 437, 442 (2d Cir.), cert. denied, 359 U.S, 1000, 79 S.Ct. 1138, 3 L.Ed.2d 1030 (1959). For a broader application of this practice, see Chemical Carriers, Inc. v. L. Smit & Co. ’s Internationale Sleepdienst, 154 F.Supp. 886, 889 (S.D.N.Y.1957).


. Oliver, Legal Relations Among Legal Systems: Games, Pains and Some Pending Problems, 127 U.Pa.L.Rev. 909, 912-13 (1979).


. Id. at 913-14.


. R. Sterling, Macropolitics: International Relations in a Global Society 287 (1974).


. There are, of course, nations whose standards of justice are as high as those of the United States. However, the majority’s holding, like Alexander Pushkin’s gray-haired magistrate, “contemplates alike the just and the unjust.” We do not presume to identify those countries falling within the latter category. Moreover, we think it would prejudice this country’s foreign relations and place an intolerable burden *162of proof upon American litigants for courts to make this factual determination on a case-by-case, country-by-country basis. See Menendez Rodriguez v. Pan American Life Ins. Co., 311 F.2d 429, 433 (5th Cir. 1962), judgment vacated on other grounds, 376 U.S. 779, 84 S.Ct. 1130, 12 L.Ed.2d 82 (1964). Pending the millennium, it is better, we think, to adhere to the traditional doctrine that, in the absence of unusually extreme circumstances and manifest injustice, the American plaintiffs choice of his home forum should not be disturbed.


. When a newsman returns from a foreign country with the report that its inhabitants are “blind drunk with their hatred of the U.S.”, see U.S. News & World Report, January 28, 1980 at 32, this Court need not, indeed may not, accept it as an adjudicated fact. This does not mean, however, that we should ignore it and the countless other reports of a similar nature while we declare the traditional reluctance of American tribunals to oust American litigants from domestic forums to be exaggerated and obsolete.


. In Leasco Data Processing Equipment Corp. v. Maxwell, supra, 468 F.2d at 1344, after finding that the balance of convenience favored a trial in England, this Court said “[b]ut that is not enough to justify a district court in dismissing the complaint of an American citizen . .” Similarly, in Mobil Tankers Co. v. Mene Grande Oil Co., 363 F.2d 611, 614 (3d Cir.), cert. denied, 385 U.S. 945, 87 S.Ct. 318, 17 L.Ed.2d 225 (1966), the Court said that the election of his home forum by a citizen of the United States “should not be disregarded in the absence of persuasive evidence that the rejection of jurisdiction will result in manifest injustice to the respondent.” The Court then concluded, “This is so even though the more convenient forum may be the foreign one.” Id. These statements of the law stand in marked contrast to those of the district court in the instant case.


. Under the venue provisions of 28 U.S.C. § 1391(a) a resident of the Southern District of New York may be sued in any other district of the United States by a resident of that district. He may be sued by a non-resident alien only in the Southern District of New York or where the claim in suit arose. Under the majority’s interpretation of the Treaties of Friendship, Commerce and Navigation, the non-resident alien should be able to sue the New York resident in any district in the United States; otherwise the residents of those districts have greater “access” to their courts than do the non-resident aliens. Obviously, this cannot be what the Treaty signatories had in mind.


. We are not so naive as to believe that the dispute between the parties on this appeal concerns the convenience of witnesses. This Court is really being asked to decide whether the defendants may reduce their obvious liability to the plaintiff by being given the benefit of Trinidad’s limitation of liability statute. If this litigation is removed to Trinidad, the odds are overwhelming that not a single witness will be called; the case will be settled for about ten cents on the dollar of plaintiffs loss.